 


110 HRES 1387 IH: Congratulating the University of Mary Washington in Fredericksburg, Virginia, for 100 years of service and leadership to the United States.
U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1387 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2008 
Mr. Wittman of Virginia (for himself, Mrs. Drake, Mr. Scott of Virginia, Mr. Forbes, Mr. Goode, Mr. Goodlatte, Mr. Cantor, Mr. Moran of Virginia, Mr. Boucher, Mr. Wolf, and Mr. Tom Davis of Virginia) submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Congratulating the University of Mary Washington in Fredericksburg, Virginia, for 100 years of service and leadership to the United States. 
 
 
Whereas on March 14, 1908, Virginia Governor Claude A. Swanson signed into law legislation for the establishment of the new State Normal and Industrial School for Women at Fredericksburg, Virginia; 
Whereas in 1938, the institution was renamed the University of Mary Washington in honor of Mary Ball Washington, the mother of President George Washington; 
Whereas in 1970, the Virginia General Assembly approved full coeducational status for the University of Mary Washington, and men were enrolled as resident students for the first time; 
Whereas the University of Mary Washington enrolls over 5,000 students and employs 846 full-time and part-time faculty and staff; 
Whereas in 2008, the US News and World Report ranked the University of Mary Washington as fourth among public, southern, master’s degree-granting schools; 
Whereas the University of Mary Washington has been led by eight presidents: Edward H. Russell (1908–1919), Algernon H. Chandler, Jr. (1919–1928), Morgan L. Combs (1929–1955), Grellet C. Simpson (1956–1974), Prince B. Woodard (1974–1982), William M. Anderson, Jr. (1983–2006), William J. Frawley (2006–2007), and Judy G. Hample (2008–); 
Whereas the University of Mary Washington offers 43 degree programs, including 32 undergraduate programs, 4 graduate programs, 7 education specialist programs; 
Whereas in its centennial year, the University of Mary Washington conferred more than 1200 master’s and bachelor’s degrees; and 
Whereas the University of Mary Washington Intercollegiate Athletic Program sponsors 23 NCAA Varsity Teams, and the student-athletes on these teams have won five Individual and Team National Championships, produced 245 All-America Selections and more than 100 Academic All-Americans, and won more Conference Championships than any other school in the Capital Athletic Conference: Now, therefore, be it  
 
That the House of Representatives congratulates the University of Mary Washington in Fredericksburg, Virginia, for 100 years of leadership and service to the Fredericksburg area, the Commonwealth of Virginia, and the United States. 
 
